DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 103276564, cited by Applicants, hereinafter referred to as “’’564”.
Re Claim 1, ‘564 teaches a storage container of a clothes treating machine, the storage container comprising: a storage body portion 29 that extends in a lengthwise direction and defines an inner space; a storage cover portion 7 configured to cover the inner space; and a check valve 8 or 9 located t a first side of the storage body portion and extends in the lengthwise direction, the check valve being configured to selectively allow and restrict communication between the inner space of the storage body portion and an outside of the storage body portion, wherein the storage body portion comprises a discharge inclined portion disposed at a position opposite to the storage cover portion (bottom), the discharge inclined portion being inclined with respect to the storage cover portion (angled) and configured to guide the clothes treatment agent accommodated in the storage body portion toward the check valve (to the left of the inclined surface).
Re Claim 2, the discharge inclined portion comprises a first bottom surface (below where 29 points to) that extends in a lengthwise direction from a second side (below and to the right of where 8 points to, Fig. 5), the first bottom surface defining a first angle with respect to the storage cover portion (of about 0 degrees since depicted as generally parallel); and a second bottom surface that extends in a lengthwise direction (right to left) from the first bottom surface toward the first side of the storage body portion and wherein the check valve 8 is located adjacent to the second bottom surface (is to the left).
Re Claim 3, the maximum distance between the storage cover portion and the first bottom surface (the surface below where 29 points to) is less than a minimum distance between the storage cover portion and the second bottom surface (below where 8 points to, Fig. 5).
Re Claim 6, the inclined surface is the third bottom surface between the first and second bottom surfaces.
Re Claim 7, the maximum distance between the storage cover portion and the first bottom surface (the surface below where 29 points to) is less than a minimum distance between the storage cover portion and the third bottom surface (the inclined surface, Fig. 5) and a maximum distance between the storage cover portion and the third bottom surface (the inclined surface) is less than a minimum distance between the storage cover portion and the second bottom surface (below where 8 points to, Fig. 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 103276564, cited by Applicants, hereinafter referred to as “’’564”.
‘564 is relied upon as applied to the claims above.
Claim 11 is further directed toward the clothes treating machine which the claimed storage container is in. These components do not appear to be explicitly taught by ‘564 but are all well known components of a washing machine. Figs 1-2 do teach a housing, and the drawer and dispenser assembly is also taught by ‘564. The tub and drum are integral and well known parts of most clothes washing machines. Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to use the storage container and washing machine as taught by ‘564 and to also provide a tub and drum which are well known in the art for washing clothes.
Claims 12 and 13 are rejected under analogous rejections to Claims 2 and 7 respectively.

Allowable Subject Matter
Claim 4-5, 8-10, 14-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711